 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 618Sandusky Mall Company and Northeast Ohio District Council of Carpenters, United Brotherhood of Carpenters & Joiners of America, AFLŒCIO.  Case 8ŒCAŒ25097 September 30, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME The issue presented in this case is whether the Re-spondent violated Section 8(a)(1) of the Act by refusing to permit nonemployee representatives of the Union to distribute ﬁarea standardsﬂ handbills in the Respondent™s shopping mall while permitting access for other com-mercial, civic, and charitable purposes.  Based on the parties™ stipulation of facts, we find that the Respondent violated the Act as alleged. Procedural Background The Union filed an unfair labor practice charge on De-cember 17, 1992.  The Regional Director for Region 8 issued a complaint on January 29, 1993, and an amended complaint on June 29, 1993.  The Respondent timely answered, admitting in part and denying in part the alle-gations in the complaint and the amended complaint.  In particular, the Respondent denied that it had engaged in unfair labor practices. On July 26, 1995, the Respondent, the General Coun-sel, and the Union filed a motion to transfer proceedings to the Board and stipulation of facts.  The parties agreed that the charge, complaint, answer, and stipulation, with attached exhibits, shall constitute the entire record in this case and that no oral testimony is necessary or desired by any of the parties.  The parties further agreed that they entered into the stipulation for the purpose of the above-entitled matters only.  The parties waived a hearing be-fore an administrative law judge, the making of findings of fact and conclusions of law by an administrative law judge, and agreed to submit this case directly to the Board for findings of fact, conclusions of law, and the issuance of a Decision and Order. On August 18, 1995, the Acting Executive Secretary, by direction of the Board, issued an order approving the stipulation and transferring the proceeding to the Board.  Thereafter, the Respondent, the General Counsel, and the Employer submitted briefs. On the entire record and briefs,1 the Board makes the following                                                                                                                      1 The Respondent has requested oral argument.  We deny the request inasmuch as the record and briefs adequately present the issues and the positions of the parties. FINDINGS OF FACT I.  JURISDICTION The Respondent, Sandusky Mall Company, is a limited partnership with an office and place of business in San-dusky, Ohio.  At all material times, the Respondent has been engaged in the operation and management of its privately owned retail shopping center, the Sandusky Mall.  In conducting these business operations, the Re-spondent annually derived revenues in excess of $100,000.  More than $33,334 was derived from each of three companiesŠJ.C. Penney Company, May Company d/b/a Kaufman™s, and SearsŠwhich lease retail store space in the Sandusky Mall.  J.C. Penney Company, May Company d/b/a Kaufman™s, and Sears each annually re-ceive gross revenues in excess of $500,000 and receive goods valued in excess of $50,000 from points directly outside of the State of Ohio. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  We further find that the Union is a labor organization within the meaning of Section 2(5) of the Act. II.  ALLEGED UNFAIR LABOR PRACTICE A.  Facts The Sandusky Mall is an enclosed shopping center containing approximately 96 stores.  A common area or concourse at the center of the mall provides access to the tenant stores, places to sit and rest, and space leased for additional ﬁfree standingﬂ retail outlets, such as a mall information booth, a jewelry booth, and a watch kiosk.  At all material times, David Montevideo was the Re-spondent™s mall manager.  In addition, the Respondent employs mall security guards, who, for the purposes of this case, acted as the Respondent™s agents within the meaning of Section 2(13) of the Act. On December 3, 4, 11, and 16, 1992,2 Union Business Agents Paul R. Dalferro and Michael A. Kelleher hand-billed at the entrance to the Attivo store, a mall tenant located in the east concourse.  The handbilling was peaceful and did not block ingress to or egress from the Attivo store.  Prior to the handbilling, the Union had as-certained that R.E. Crawford Construction Co., a com-pany employed to remodel the Attivo store, was nonun-ion and did not pay the prevailing area union wage rate and benefits to its carpenter employees.  The handbills distributed by Dalferro and Kelleher asked the general public not to patronize Attivo because ﬁthey are under-mining construction wage and benefit standards in this areaﬂ by employing R. E. Crawford Construction. On December 3, 1992, a mall security guard asked the handbillers to leave the Respondent™s property.  Dalferro and Kelleher left, but they resumed handbilling the next  2 All dates are in 1992 unless otherwise noted. 329 NLRB No. 62  SANDUSKY MALL CO. 619day.  Mall Manager Montevideo asked them to stop and 
gave them a letter from the Respondent™s attorney.  The 
letter, in pertinent part, gave ﬁformal notice that if this 
activity continues, any and all persons handbilling or 
picketing on the privately owned property of the San-
dusky Mall will be considered to be trespassing and dealt 
with accordingly.ﬂ  In respons
e to Montevideo™s request, 
the handbillers again left the mall. 
The December 4 letter, and an
 earlier one sent to the 
Union on November 12, relied on a no-solicitation policy 
that the Respondent enacted
 upon hearing of the Su-
preme Court™s decision in 
Lechmere, Inc. v. NLRB
, 502 
U.S. 527 (1992).  In relevant part, that policy is: 
 not to permit any soliciting (except by occupants 
strictly in accordance with their prior written agree-
ments with the Shopping Center), handbilling, leaflet-
ing, picketing, or patrolling (collectively called ﬁsolici-
tationﬂ) by any persons on the privately owned prop-
erty of the Shopping Center. . . . All persons engaging 
in such solicitation will be asked to leave the Shopping 

Center property and, if they refuse, may be arrested for 
criminal trespass.
3  On December 16, Dalferro and Kelleher resumed 
handbilling in front of the Attivo store.  A security guard 
told them to leave.  The handbillers refused.  Mall Man-

ager Montivideo called the po
lice, who arrested Dalferro 
and Kelleher.  The Union™s agents were charged with 
criminal trespass.  On May 20, 1993, their motions to 
dismiss the criminal charges an
d to seal the arrest records 
were granted.  The Respondent did not oppose this ac-

tion. 
The Respondent acknowledges that, both before and 
after the union handbilling, it has allowed charitable, 
civic, and other organizations to solicit within the mall 
concourse.  In the months preceding the Respondent™s 
denial of access to the Union, the Respondent permitted 
an Arthur Murray dance ma
rathon, the Young American 
Miss Pageant, a United Way Donation Thermometer, a 

fire escape demonstration, a Fall Craft show, an Easter 
Seals cake auction, a Corvair show, a free car inspection 
sponsored by the American Lung Association, and a drug 
awareness display.  During the month of December 1992 

itself, when the Union unsuccessfully attempted to hand-
bill, the Respondent permitted access by the Salvation 
Army, an American Red Cr
oss Bloodmobile, a gift 
wrapping booth sponsored by the American Lung Asso-
ciation, and a ﬁgift with purchaseﬂ booth sponsored by 
the Mall Merchants Association. 
The Respondent promotes special events and commu-
nity related events because it believes that they enhance 
                                                          
 3 Until the Respondent learned about the decision in 
Lechmere
, it be-lieved that it was legally obligated to permit peaceful distribution of 
union handbills on its premises.  It 
therefore permitted such handbilling 
by the Union on several occasions. the public image of the mall and provide a valuable ser-

vice to the community.  Organizations must apply to the 
mall manager for permission to solicit within the mall.  
The Respondent approves an organization™s application 
based on its business judgment and discretion.  If permis-
sion is granted, the applicant must sign a temporary dis-
play agreement.  Among the factors the Respondent con-

siders in reviewing an app
lication are whether the Re-spondent is likely to receive an
 economic benefit, such as 
rent, ﬁgood will,ﬂ or customer traffic, whether the display 

is consistent with the commercial retail purpose of the 
mall, whether the display conflicts with the business of a 
mall tenant, and whether the display concerns or creates 
a dispute, controversy or politically divisive issue. 
The Respondent has on nu
merous occasions refused 
persons access to the mall.  It has, for instance, several 

times prohibited the distribution of flyers for commercial 
interests unrelated to or in competition with the mall™s 
tenants, removed political campaign signs, denied per-
mission to circulate political campaign stickers and pins, 
and notified a group seeking access to a health & fitness 

show at the mall that it could not distribute what the Re-
spondent deemed to be sensitive material.  The Respon-
dent admits that it would have refused to give the Union 
permission to handbill even if the Union had offered to 
complete a temporary disp
lay agreement and to pay 
compensation to the Respondent. 
B.  Contentions of the Parties 
The General Counsel and the Union argue that the Re-
spondent has violated Section 8(a)(1) of the Act by its 
disparate treatment of protected
 union activity.  They rely 
on the Supreme Cour
t™s statement in NLRB v. Babcock & 
Wilcox
, 351 U.S. 105, 112 (1956), that ﬁan employer 
may validly post his property . . . if [it] does not dis-
criminate against the union by allowing other distribu-

tion.ﬂ  They rely further on several Board decisions, is-
sued subsequent to 
Lechmere, Inc. v. NLRB
, 502 U.S. 
527 (1992), that found unlawful denial of access to non-
employee union agents under the 
Babcock & Wilcox
 dis-
crimination exception. 
The Respondent argues that it has both a statutory and 
Constitutional right to deny nonemployee union repre-
sentatives access to its private 
property for the purpose of 
communicating an area standards message to the public.  
It further contends that none of the exceptions recognized 
in 
Lechmere or 
Babcock & Wilcox
 for requiring access 
apply in the circumstances of this case.  In particular 
reference to the 
Babcock & Wilcox
 discrimination excep-
tion, the Respondent argues that it has consistently ap-
plied its no-solicitation guidelines to permit limited ac-
cess by commercially compatible enterprises and by 
civic and charitable organiza
tions but to deny access to 
commercial competitors or 
to controversial advocacy 
groups. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 620C.  Discussion 
The statutorily protected right
 of union representatives 
to engage in peaceful area standards activity is well es-
tablished.  See 
Sears, Roebuck & Co. v. San Diego 
County District Council of Carpenters
, 436 U.S. 180, 
206 fn. 42 (1978); 
Food For Less
, 318 NLRB 646 
(1995), enfd. in relevant part sub nom. 
O™Neil™s Markets, 
Inc. v. Commercial Workers
, 95 F.3d 733 (8th Cir. 
1996).  The Respondent does not contest this right as a 

general matter, nor does it contest the validity of the Un-
ion™s area standards objective in handbilling at the Attivo 
store in the Respondent™s mall.  Indeed, the parties have 
stipulated that the Union kn
ew that R.E. Crawford Con-
struction did not pay its carpe
nter employees the prevail-
ing area union wage rate and benefits and that the Un-
ion™s handbills asked the public not to patronize the At-
tivo store because it employed a contractor ﬁundermining 
construction wage and benefit standards.ﬂ
4 Relying on 
Lechmere
, however, the Respondent con-
tends that the nonemployee union handbillers had no 

protected right of access to the Respondent™s private 
property.  We disagree.  Although the Supreme Court in 
Lechmere held as a general rule that an employer cannot 
be compelled to allow the distribution of union literature 
by nonemployee organizers on its property,
5 it did not 
disturb the discrimination exception articulated in 
Bab-cock & Wilcox
.  As correctly stated by the General 
Counsel in this case, the Board has frequently relied on 
that exception, in cases decided after 
Lechmere,
 in hold-
ing that an employer violated Section 8(a)(1) of the Act 
by denying union access to it
s property while permitting 
other individuals, groups, and organizations to use its 

premises for various activities.
6                                                           
                                                                                             
4 Accordingly, the evidence in this case satisfies the burden of proof 
imposed by the Sixth Circuit on a union in 
NLRB v. Great Scot
, 39 F.3d 
678 (1994), denying enf. of 309 NLRB 548 (1992).  Moreover, we note 
that the Board has respectfully disagr
eed with the court™s analysis of 
the union™s burden to prove the protected nature of facially legitimate 
area standards activity.  
Food For Less
, supra at 648Œ649. 
5 In 
Leslie Homes, 316 NLRB 123 (1995), affd. sub nom.
 District 
Council of Carpenters v. NLRB
, 68 F.3d 71 ( 3d Cir. 1995), the Board 
held that the principles of Lechmere apply to area standards activity.   
Chairman Truesdale notes that he dissented in 
Leslie Homes and Loehmann™s Plaza
, 316 NLRB 109 (1995), and would apply a balanc-
ing test rather than the 
Lechmere strict inaccessibility test in cases 
involving Sec. 7 activity other than or
ganizational activity.  He finds it 
unnecessary to apply that balancing te
st in the instant case, however, as 
he agrees that the Respondent™s 
denial of access here was unlawful 
under the discrimination exception articulated in 
Babcock & Wilcox
 and left undisturbed in 
Lechmere.  Members Fox and Liebman did not participate in 
Leslie Homes or 
Loehmann™s Plaza
 and have not passed on the proper test to be applied 
in access cases involving nonorganizati
onal Sec. 7 activity.  They find 
it unnecessary to do so in this case as
 they also agree that the Respon-
dent™s denial of access was unlaw
ful under the discrimination excep-
tion. 
6 E.g., 
Price Chopper, 325 NLRB 186 (1997), enfd. 163 F.3d 1177 
(10th Cir. 1998); 
Be-Lo Stores
, 318 NLRB 1 (1995), enf. denied in 
relevant part 126 F.3d 268 (4th Cir. 1997);
 Lucile Salter Packard Chil-
dren™s Hospital, 318 NLRB 433 (1995), enfd. 97 F.3d 583 (D.C. Cir. 
We are mindful that the United States Court of Ap-
peals for the Sixth Circuit, in which this case arises, has 
rejected the Board™s interpretation of ﬁdiscriminationﬂ as 
used in 
Babcock & Wilcox
.7  In 
Cleveland Real Estate 
Partners
,8 the Board adopted the administrative law 
judge™s finding that the empl
oyer discriminatorily pro-
hibited nonemployee union representatives from distrib-

uting handbills directed at shoppers to discourage them 
from patronizing a nonunion 
retailer in the mall because 
it permitted nonlabor related handbilling and solicitations 
by others in the mall.  The Sixth Circuit denied enforce-
ment of the Board™s order, holding that, post-
Lechmere,
 ﬁdiscriminationﬂ as used in 
Babcock & Wilcox
 ﬁmeans 
favoring one union over another, or allowing employer-
related information while barring similar union-related 
information.ﬂ
9  We respectfully disagree with the Sixth 
Circuit™s conclusion and adhere
 to our view that an em-
ployer that denies a union access while regularly allow-
ing nonunion organizations to solicit and distribute on its 
property unlawfully discriminates against union solicita-
tion.
10  The Supreme Court stated in 
Babcock & Wilcox
 that 
ﬁan employer may validly post his property . . . if [it] 
 1996); 
Great Scot, Inc.
, 309 NLRB 548 (1992), enf. denied on other 
grounds 39 F.3d 678 (6th Cir. 1994); and 
Davis Supermarkets, Inc.
, 306 
NLRB 426 (1992), enfd. 2 F.3d 1162 (D.C. 1993). 
7 In addition, two other circuit courts of appeals have expressed 
doubt as to the Board™s interpretation.  In 
Guardian Industries Corp. v. 
NLRB, 49 F.3d 317 (7th Cir. 1995), the Seventh Circuit held that an 
employer had not unlawfully discri
minated against union solicitation 
where the employer allowed only ﬁswap and shopﬂ notices to be posted 
on its bulletin board and refused to allow the posting of notices of un-
ion meetings as inconsistent with its
 policy.  The court found that the 
Board had failed to establish in what 
sense it might be discriminatory to 
distinguish between for-sale notes and meeting announcements.  In 
Be-Lo Stores v. NLRB
, 156 F.3d 268 (4th Cir. 1997), the Fourth Circuit 
found that the few solicitations that occurred at the employer™s over 30 
stores in the past year and a half were only ﬁisolated and sporadicﬂ and 
did not establish disparate enforcement of the employer™s no-

solicitation policy.  In dicta, the court noted its ﬁdoubtﬂ that, post-
Lechmere, the 
Babcock & Wilcox
 discrimination treatment exception 
applies to nonemployees who do not propose to engage in organiza-
tional activities and that an employer™s
 approval of limited charitable or 
civic distribution while excluding 
union distribution constitutes dis-
crimination.  
8 316 NLRB 158 (1995). 
9 Cleveland Real Estate Partners v. NLRB
, 95 F.3d 457, 465 (6th 
Cir. 1996).  Since under the court™s view the 
Babcock & Wilcox
 dis-crimination exception addresses only 
those situations where an em-
ployer discriminates against the uni
on in favor of other union or em-
ployer-related distribution, the cour
t concluded that the owner of pri-
vate commercial premises may forb
id nonorganizational, informational 
handbilling by nonemployee union representatives directed at the gen-
eral public unless the union is able to 
show that it is entitled to trespass 
on the owner™s private property beca
use of the inaccessibility to the 
general public to which the handbilling is directed.  95 F.3d 457, 464. 
10 To the extent our opinion in this ca
se is in conflict with Sixth Cir-cuit precedent, we note that our du
ty to apply uniform policies under 
the Act, and the Act™s venue provisions for review of our decisions, 
make it, as a practical matter, impossible for us to acquiesce in every 
contrary decision by the Federal courts of appeals.  
TCI West, Inc
., 322 
NLRB 628 (1997) (citing 
Arvin Industries
, 285 NLRB 753, 757Œ758 
(1987); and 
Insurance Agents, 119 NLRB 768, 773 (1957)). 
 SANDUSKY MALL CO. 621does not discriminate against the union by allowing other 
distribution.ﬂ  351 U.S. 105, 112 (1956).  Subsequently, 
in 
Sears, Roebuck & Co. v. San Diego County District 
Council of Carpenters
, the Court reaffirmed the 
Babcock 
& Wilcox
 discrimination exception, noting that for non-

employee union organizers to gain access to an em-
ployer™s property they must establish ﬁthat the em-

ployer™s access rules discriminate against union solicita-
tion.ﬂ  436 U.S. 180, 205 (1978).  As noted above, the 
Court™s opinion in 
Lechmere
 left the ﬁdiscrimination 
exceptionﬂ undisturbed.
11  As the Sixth Circuit concedes 
in 
Cleveland Real Estate Partners,
 the Board has consis-
tently applied its interpretation of the 
Babcock & Wilcox
 discrimination exception.
12  Thus, our finding that the 
Respondent in the instant case discriminated against un-

ion solicitation ﬁis consistent with what is accepted in 
cases identified in 
Babcock & Wilcox
 as containing ele-
ments of ‚discrimination.™ﬂ
13                                                            
                                                           
11 For this reason, we see no basis for our dissenting colleague™s reli-
ance on Lloyd Corp. v. Tanner
, 407 U.S. 551 (1972).  In 
Lloyd Corp., the Court merely held that a privately owned shopping center was not a 
public forum for first amendment purposes, so that an owner violated 
no Federal constitutional rights by excluding petitioners, handbillers, 
and the like.  As the Court 
subsequently made clear in 
Hudgens v. 
NLRB, 424 U.S. 507, 521Œ523 (1976), however, the fact that union 

supporters had no first amendment rights to handbill at a large private 
shopping mall did not foreclose the possibility that they had access 

rights under the National Labor Relations Act.  See also 
Pruneyard Shopping Center v. Robins
, 447 U.S. 74, 83 (1980), where the Court 
held that the California constitution 
could be invoked to protect access 
to a large shopping mall by pers
ons seeking signatures on a petition. 
The Court reasoned that states were free to offer more expansive free 
speech rights than were granted by 
the first amendment to the U.S. 
Constitution and that the grant of su
ch rights did not constitute a taking 
of property within the meaning of 
the 14th Amendment.  By the same 
token, a grant of access under the Babcock
 & Wilcox
 discrimination 
exception preserved in Lechmere is not an unconstitutional infringe-
ment on property rights. 
12 95 F.3d at 464.  In a subsequent case, the Sixth Circuit noted that 
the Supreme Court™s decision in 
Holly Farms Corp. v. NLRB
, 517 U.S. 
392 (1996) (reviewing courts must defer to the NLRB™s interpretation 
under test of 
Chevron U.S.A. Inc. v. Natural Resources Defense Coun-
cil, Inc., 467 U.S. 837 (1984)), establishes the standard of review bind-
ing on the courts of appeals in reviewing the Board™s interpretation of 

the Act.  NLRB v. Webcor Packaging, Inc.
, 118 F.3d 1115, 1119 (6th 
Cir. 1997).  The court further stated that, to the extent its prior state-
ment of the standard of review in 
Cleveland Real Estate Partners
 con-flicted with the Suprem
e Court™s decision in 
Holly Farms, it was over-
ruled by that decision.  Id. fn. 3.  The Sixth Circuit also noted that def-
erence under 
Chevron is inappropriate only when the Board has applied 
the statute inconsistently or has ch
anged its construction of the statute 
without reasoned justification.  Id. at fn. 4.  
13 Be-Lo Stores
, 318 NLRB at 11 (citing 
Babcock & Wilcox
, 351 
U.S. 105, 111 fn. 4 (1956)).  Thus, for example, in 
Gallup American 
Coal Co., 32 NLRB 823, 829 (1941), enfd. 131 F.2d 665 (10th Cir. 
1942), the Board based a discrimination finding on evidence that an 
employer allowed signs ﬁof an advertising or religious natureﬂ on its 
property, while obliterating signs gi
ving information about the union.  
In 
Carolina Mills, Inc., 92 NLRB 1141, 1166 (1951), cited in 
Babcock 
& Wilcox, 
the Board found that an employer™s prohibition on the distri-
bution of union literature on its proper
ty constituted unlawful discrimi-
nation since it had allowed distributi
on of certain other (unidentified) 
literature around the same time. 
In the instant case, the Respondent permitted others to 
solicit in the mall concourse, before and after December 
3, 4, 15, and 16, when it requested the union handbillers 
to leave the premises and ca
lled the police and had those 
handbillers arrested.  The frequency and variety of per-
mitted activities far exceeds 
the ﬁtolerance of isolated 
beneficent solicitationﬂ that the Board might regard as 
narrow exceptions to an otherwise valid, nondiscrimina-
tory no-solicitation policy.
14  Accordingly, we find that 
the solicitation by various organizations is sufficient 
proof of disparate treatment.
15 We further find no merit in the Respondent™s argument 
that it did not discriminate against union activity per se, 
but that it denied access to the Union pursuant to a con-
sistent discretionary policy of limiting access to those 
civic, commercial, or charita
ble operations that, in the 
Respondent™s subjective judgment, might benefit and are 

consistent with the purposes of the mall and its tenants.  

In this regard, the Respondent cites evidence that it has 
prohibited various activities that it deemed controversial 
or in competition with mall businesses. 
In Riesbeck Food Markets
, however, the Board found 
that an employer™s practice 
of reviewing and evaluating 
each message sought to be disseminated, and granting 
access only if in its judgment
 the solicitation did not ad-
versely affect the employer
™s business, was unlawfully 
discriminatory vis-a-vis union solicitation of customers.
16   14 See Hammary Mfg. Corp.
, 265 NLRB 57 fn. 4 (1982).   
15 To the extent our dissenting co
lleague, Member Brame, suggests 
that, in Nicks™, 326 NLRB 997 (1998), the Board departed from its 
long-standing view that prohibitin
g union solicitation and distribution 
while permitting other solicitation a
nd distribution constitutes unlawful 
discrimination, we disagree.  In 
Nicks™, the Board majority dismissed 
complaint allegations that the re
spondent unlawfully ejected nonem-
ployee union organizers from its grocery store snack bar.  The Board 
stated once again that Lechmere does not disturb the 
Babcock & Wilcox
 discrimination exception and that, u
nder that exception, an employer 
can deny access to nonemployee uni
on organizers unless ﬁthe em-
ployer™s access rules discriminate against the union by allowing other 
organizations to solicit.ﬂ  326 NLRB 997, 1000.  Applying the dis-
crimination exception to the facts in 
Nicks™, the Board majority recog-
nized a difference between permitting 
access to the general public for  
meals and permitting outside entities access to seek money or member-

ship.  Id.  Accordingly, 
in this context, the Board majority stated that it 
would find a violation under the disc
rimination exception only if the 
General Counsel established that 
the respondent refused nonemployee 
union organizers admittance while at
 the same time allowing other 
individuals, groups, or organizations 
to solicit or engage in promotional 
activity in its snack bar.  Id.  Un
like Member Brame, we see nothing 
inconsistent between the Board™s application of the 
Babcock & Wilcox
 discrimination exception in 
Nicks™ and in the instant case.  In each 
instance, the Board looks to whether the employer permits nonunion 
organizations to solicit and distri
bute on its property while denying 
access to the union to engage in solicitation and distribution. 
16 315 NLRB 940 (1994), enf. denied 91 F.3d 132 (4th Cir. 1996) 
(unpublished decision).  Although we con
tinue to adhere to the Board™s 
decision in that case, we note that the facts of that case are distinguish-
able from this one. In 
Riesbeck, the union attempted to picket and 
handbill on the employer™s premises with a ﬁdo not patronizeﬂ message.  
The employer, which had previously
 permitted the union to engage in 
organizational solicitation of its em
ployees on its premises, excluded 
the union pursuant to a consistently
 enforced policy specifically prohib-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 622Similarly, in the instant case, we find the Respondent™s 
policy of permitting access ba
sed on its discretion and 
business judgment is unlawfully discriminatory vis-a-vis 

union solicitation of customers.  The Respondent prohib-
its the dissemination of a message protected by the Act 
while at the same time permitting the dissemination of a 
wide range of other messages.  In prohibiting the Union™s 

protected area standards handbilling, the Respondent is 
distinguishing among solicitation based on its own as-
sessment of the message to be conveyed according to its 
purely subjective standard.  This practice ﬁamounts to 
little more than an employer permitting on its property 
solicitation that it likes and forbidding solicitation that it 
dislikes.ﬂ
17  As the D.C. Circuit has observed, ﬁto allow 
such a subjective criterion to govern access would evis-
cerate [S]ection 8(a)(1)™s purpose of preventing dis-
criminatory treatment of unions by employers who per-
mit other nonemployee entities to solicit on the em-
ployer™s property.ﬂ
18 Finally, it is of no consequence that the Respondent 
has used the same policy to deny access to other nonun-
ion individuals and groups whose messages it dislikes or 
considers bad for business.  The Act does not protect 
those nonunion activities, so the Respondent may ban 

any or all of them.  What
 the Respondent cannot do, 
however, is prohibit the dissemination of messages pro-
tected by the Act on its pr
ivate property while at the 
same time allowing substantial civic, charitable, and 
promotional activities.  That is exactly what the Respon-
dent did.  We therefore find that it violated Section 

8(a)(1) of the Act by discriminatorily prohibiting the 
Union™s representatives from
 distributing area standards 
handbills on the mall property and by summoning the 
police to have the representatives arrested. 
CONCLUSION OF 
LAW By discriminatorily prohibiting representatives of the 
Union from handbilling in the mall concourse, through 
its conduct of requesting that they leave the mall prem-
ises and summoning the police and having the handbill-
ers arrested, the Respondent has engaged in unfair labor 
practices affecting commerce 
within the meaning of Sec-
tion 8(a)(1) and Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent violated Section 
8(a)(1) of the Act, we shall order it to cease and desist 
and to take certain affirmative action that will effectuate 
the policies of the Act.  Spec
ifically, in accord with the 
                                                                                            
                                                           
iting any solicitation involving a ﬁdo not patronize message.ﬂ  In the 
instant case, the Respondent relies on a policy giving itself so much 
discretion to define what is bad for it
s business that it effectively is able 
to prohibit all union solicitation directed at customers or the public, 
even though it allows other types of solicitation.  
17 Riesbeck, 315 NLRB at 942. 
18 Lucile Salter Packard Children™s Hospital v. NLRB
, 97 F.3d 583, 
591 (D.C. Cir. 1996). 
remedy for similar unfair labor practices in 
Schear™s 
Food Center
, 318 NLRB 261, 266 (1994), we shall re-
quire the Respondent to notify the Sandusky Municipal 
Court, Perkins Township Police Department, and appro-
priate court authorities in wri
ting, with a copy to union 
representatives Paul Dalferro and Michael Kelleher, that 
the Board has determined that the arrest of Dalferro and 

Kelleher on December 16, 1992, violated the Act.  The 
Respondent shall further request, in writing with a copy 
to Dalferro and Kelleher, that the department and the 
court expunge all r
ecords of the unlawful arrest.  Finally, 
the Respondent shall make Da
lferro, Kelleher, and the 
Union whole, with interest, for all reasonable legal fees 
and expenses incurred as a result of the arrest.  Interest 
shall be computed as set forth in 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987). 
ORDER The National Labor Relations Board orders that the 
Respondent, Sandusky Mall Company, Sandusky, Ohio, 
its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discriminatorily prohibiting representatives of 
Northeast Ohio District Council of Carpenters, United 
Brotherhood of Carpenters 
& Joiners of America, AFLŒ
CIO from distributing handbills within the Sandusky 
Mall by demanding that they leave, by calling the police 
to remove them, by having th
em placed under arrest, or 
in any other way interfering with them. 
(b) In any like or related matter interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, notify 
the Sandusky Municipal Court, Perkins Township Police 

Department, and appropriate court authorities in writing, 
with a copy to Union Representatives Paul Dalferro and 
Michael Kelleher, that the Board has determined that the 
arrest of Dalferro and Kelleher on December 16, 1992, 
violated the Act; further, request, in writing with a copy 
to Dalferro and Kelleher, that the department and the 
court expunge all r
ecords of the unlawful arrest; and 
make Dalferro, Kelleher, and the Union whole, with in-
terest, for all reasonable legal fees and expenses incurred 

as a result of the arrest. 
(b) Within 14 days after service by the Region, post in 
the Sandusky Mall copies of 
the attached notice marked 
ﬁAppendix.ﬂ
19  Copies of the notice, on forms provided 
by the Regional Director for Region 8, after being signed 

by the Respondent™s representative, shall be posted by 
 19 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁposted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 SANDUSKY MALL CO. 623the Respondent immediately upon receipt and maintained 
for 60 consecutive days in conspicuous places, including 
all places where notices to employees are customarily 
posted.  Reasonable steps shall be taken by the Respon-
dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
the pendency of these proceedings, the Respondent has 

gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all cur-
rent employees and former employees employed by the 
Respondent at any time 
since December 17, 1992. 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER 
HURTGEN, dissenting. Contrary to my colleagues, I would find that the Re-
spondent acted lawfully by prohibiting nonemployee 
union agents from engaging in ﬁarea standardsﬂ handbill-
ing on its property.  In this regard, I note particularly that 
the union agents sought to persuade the public to boycott 

a mall tenant.  Accordingly, I would dismiss the com-
plaint. 
The majority concludes that the Respondent discrimi-
nated against the Union™s activity by prohibiting such 

activity while allowing other types of distribution.  I do 
not agree that the Respondent discriminated on the basis 
of union activity. 
In deciding whether to permit activity on its property, 
the Respondent makes a judgment as to whether an eco-
nomic benefit to mall tenants will outweigh an economic 
detriment.  In deciding this matter, the Respondent con-
siders whether the activity is consistent with the com-
mercial and retail purposes of the mall; whether the 
activity would conflict with the business of a tenant of 
the mall; and whether the activity would concern, or is 
likely to create a dispute, controversy, or politically 
divisiv
e issue. 
                                                          
The list of permissions and denials, set forth in the ma-
jority opinion, are all consistent with this approach.  And, 
significantly, the instant exclusion of persons seeking a 

boycott of a mall tenant is consistent with this approach.  
Just as the Respondent denies access to persons who 
wish to compete with a mall tenant, so a fortiori would 
the Respondent deny access to persons who seek a boy-
cott of a mall tenant.  Such denial of access is without 
regard to the 
identity
 of the persons engaged in the activ-
ity.  That is, persons who s
eek to economically injure 
mall tenants are excluded from
 the mall, irrespective of 
whether they are union persons or not.  Accordingly, the 
Respondent™s actions were not discriminatory within the 

meaning of the Act.
1 The court cases are consistent with my analysis.  In 
Ri-esback v. NLRB
, 91 F.3d 132 (4th Cir. 1996), the em-
ployer rejected union agents who asked the public to 
boycott the employer.  Since 
the employer acted on the 
basis of this activity, rather than on the basis of the un-
ion™s being the actor, there was no discrimination. 
My colleagues seek to distinguish 
Riesback
 on the ba-
sis that the employer there ac
ted on the basis of a policy 
specifically denying access to boycotters.  However, this 
is a distinction without a di
fference.  The Respondent™s 
policy here is to exclude those who seek to interfere with 
the business of a mall tenant.  Clearly, a boycotter falls 
within that policy. 
Similarly, in 
Cleveland Real Estate Patterns v. NLRB
, 95 F.3d 457 (6th Cir. 1996), the mall owners forbade 

access to union boycotters, while permitting charitable 

solicitations.  Since the distinction was based on the 
character of the activity, rather than on the identity of the 
actor, there was no unlawful discrimination.
2 Finally, in 
Guardian Industries
, 49 F.3d 317 (3d Cir. 
1995), the employer permit
ted ﬁswap and shopﬂ notices 
on its bulletin board.  The court held that the union™s 

announcements of meetings were not comparable to 
ﬁswap and shopﬂ notices, and thus there was no discrimi-
nation. 
Based on the above, and consistent with court law, I 
conclude that the Respondent did not discriminate 
against union activity.  It forbade boycott activity by the 

union, just as it would forbid boycott activity by anyone.  
Such boycott activity is clearly detrimental to the busi-
ness of the mall tenants, irrespective of the identity of 
boycotter. 
Finally, my colleagues assert that the Respondent™s 
policy is based on subjective criteria.  Assuming ar-
guendo that this is so, that does not make the policy 
unlawful.  The Act does not require that a property 
owner have a precise set of objective criteria for ousting 
trespassers.  The Act only requires that the owner not 
discriminate on a ﬁunionﬂ basis.  As discussed above, the 

Respondent did not discriminate on this basis.
3   1 For example, if an employer had a policy against the display of ob-
scene signs on its property, and the union (and others) were ejected 
because of such language, there would be no unlawful discrimination, 
even though a union was ousted. 
2 The court in Cleveland Real Estate
 said that ﬁdiscriminationﬂ 
means only favoring one union over 
another or allowing employer-
related information while prohibiting 
similar union-related information.  
I do not pass on whether this is a co
rrect interpretation of ﬁdiscrimina-
tion.ﬂ  I conclude only that the 
Respondent did not discriminate by 
forbidding the union boycott activity, 
i.e., there is no evidence that it 
permitted nonlabor groups to boycott.  
In light of this, I need not pass 
on the issue of whether the court app
lied an incorrect standard of re-
view in Cleveland.  See fn.12 of majority opinion. 
3 My colleagues assert that the Respondent™s policy gave it discre-
tion ﬁto prohibit all union solicitation directed at customers or the pub-

lic, even though it allows other types of solicitation.ﬂ  In response, I 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 624MEMBER BRAME
, dissenting. 
The majority finds that
 the Respondent™s no-
solicitation rule is discriminatory under Board law in part 
because, in applying it, the 
Respondent must make a 
sub-
jective assessment of the impact of the solicitation on its 
tenants and patrons of the mall.  However, ironically the 
majority decision today
 is susceptible to the same criti-
cism. As a result, the parameters of the Board™s applica-
tion of the so-called ﬁdiscrimination exceptionﬂ first ar-
ticulated in 
NLRB v. Babcock & Wilcox
1 are so vague 
that the Board too must resort to subjective, ﬁI know it 
when I see itﬂ criteria to deci
de whether its requirements 
have been met, thus leaving employers without fair no-

tice of what they may lawfully do.  
Factual Background 
The relevant facts have been stipulated and are not in 
dispute.  The Respondent is a limited partnership which 
owns and operates a shopping mall containing about 96 

stores in Sandusky, Ohio.  The mall includes a common 
area with access to tenant stores, places to sit and rest 
and space which is leased to fr
ee standing retail outlets in 
kiosks or the like.  
On December 3, 4, 11, and 
16, 1992, two union busi-
ness agents handbilled at the entrance to the Attivo store, 

one of the mall tenants.  The handbills asked the general 
public not to patronize Attivo because ﬁthey are under-
mining construction wage and benefit standards in this 

areaﬂ by employing a nonunion company which was as-
sertedly not paying prevailing wages and benefits to car-
penters who were remodeling the store.  The handbillers 
were asked to leave by a mall security guard on Decem-
ber 3 and were given a letter on December 4 saying that 
the activity was considered trespassing and would be 
ﬁdealt with accordingly.ﬂ  
On December 16, after the handbillers rejected yet an-
other request by a security guard to leave, the Respon-

dent called the police.  The police arrested the two union 
agents and charged them with criminal trespass.  The 
Union filed an unfair labor practice charge and the Gen-
eral Counsel issued a complaint alleging that the Re-
spondent violated Section 8(a)(1) by excluding the union 

representatives from its prop
erty.  The parties agreed on 
a stipulation of facts and the case was transferred to the 

Board for decision. It is in this posture that the case 
comes before us. 
Of particular interest for our inquiry are the stipula-
tions demonstrating how the Respondent™s no-

solicitation policy was enforced.
2  Under this policy, the 
                                                                                            
                                                                                             
note that there is no evid
ence that the Respondent has acted in this way.  
I would not find a viola
tion based on speculation as to what the Re-
spondent may do. 
1 351 U.S. 105 (1956). 
2 In response to the Supreme Court™s decision in 
Lechmere, Inc. v. 
NLRB, 502 U.S. 527 (1992), the Respondent had drafted a no-
solicitation policy which, as stated in pertinent part, was: 
Respondent requires that organizations seeking access to 
the mall obtain permission and sign a temporary display 
agreement. The Respondent approves organizations 
which, in its business judgment, enhance the public im-
age of the mall and provide 
service to the community. In 
considering applications fo
r access, the Respondent also 
looks to whether the Responde
nt is likely to receive an economic benefit, such as rent, ﬁgood will,ﬂ or increased 
customer traffic, whether the activity is consistent with 
the commercial retail purpos
e of the mall, whether the 
activity conflicts with the business of a mall tenant and 
whether the activity concerns or would generate contro-
versy.
3 Under its policy, the Respondent admittedly permitted 
a variety of charitable, civic, and even commercial or-
ganizations to enter the mall for solicitation, displays, 
and presentations.  For exampl
e, the following took place 
at the mall: an Arthur Mu
rray dance marathon, the 
Young American Miss Pageant, a United Way Donation 

Thermometer, a fire escape demonstration, a Fall Craft 
Show, an Easter Seals cake auction, a Corvair show, a 
free car inspection sponsored 
by the American Lung As-
sociation, an American Re
d Cross Bloodmobile, and a 
drug awareness display.  Using its criteria, the Respon-
dent excluded certain organizations and activities.  Thus, 
it prohibited the distribution of flyers for commercial 
interests unrelated to or in competition with the commer-
cial interests of its tenants, precluded political campaign 
signs, stickers, and pins, and declined approval of a 
health and fitness show that proposed to distribute sensi-

tive material.  In the same month that the union represen-
tatives were excluded, the Respondent allowed a gift 
wrapping booth sponsored by the American Lung Asso-
ciation and a ﬁgift with purchaseﬂ booth sponsored by the 
Mall Merchants Association. 
Legal Background 
The most recent Supreme Court case addressing Board 
law on the right of employers to post their property 

against nonemployee distribution of literature is 
Lech-mere, supra.  In 
Lechmere, the Board had held that the 
store unlawfully excluded nonemployee union organizers 
from its parking lot where they had attempted several 
times to place handbills on the windows of parked cars.  
The Union was attempting to organize Lechmere™s em-
ployees.  Reversing, the Supreme Court rejected the 
Board™s balancing test in unequivocal terms.  
 not to permit any soliciting (except 
occupants strictly in accordance  
with their prior written agreements with the Shopping Center), hand-
billing, leafleting, picketing, or pa
trolling (collectively called ‚‚solici-
tation™™) by any persons on the privately owned property of the Shop-
ping Center . . . . All persons engaging in such solicitation will be 
asked to leave the Shopping Center property and, if they refuse, may 
be arrested for criminal trespass. 
3 The Respondent admits that it would have refused permission to 
the union agents even if the Union had sought permission and offered 
to sign a temporary display agreement.  
 SANDUSKY MALL CO. 625As an initial matter, the Court stated that ﬁ[b]y its plain 
terms, thus, the NLRA confers rights only on employees, 
not on unions or their nonemployee organizers.ﬂ
4  While 
acknowledging that nonemplo
yee union agents nonethe-
less have some, albeit, extremely limited rights to solicit 
on private property, the Court faulted the Board for ﬁfail-
ing to make the critical distinction between the organiz-
ing activities of employees (to whom Section 7 guaran-
tees the right of self organization) and nonemployees (to 
whom Section 7 applies only derivatively).ﬂ
5  The Court 
then explained that presumpt
ively an employer cannot be 
compelled to allow distribution of literature by nonem-

ployee organizers on his property while noting that the 
presumption might be rebutted if, consistent with the 
Court™s earlier decision in 
Babcock & Wilcox,
 supra, the 
employees are otherwise inaccessible.  The 
Lechmere Court stressed that ﬁ
Babcock
™s rule is a narrow one.  It 
does not apply whenever nontrespassory access to em-

ployees may be cumbersome or less-than-ideally effec-
tive.ﬂ
6 In reversing the Board™s holding, the Supreme 
Court also rejected the Board™
s application of its decision 
in 
Jean Country
7 in which the Board had established, for 
all access cases, a test which would balance the strength 
of the Section 7 rights being asserted with the nature of 

the property rights at stake.  Thus the Court held, ﬁ[s]o 
long as nonemployee union organizers have reasonable 
access to employees outside an
 employer™s property, the 
requisite accommodation has ta
ken place.  It is only 
where such access is infeasib
le that it becomes necessary and proper to take the acco
mmodation inquiry to a sec-
ond level, balancing the employees™ and employers™ 
rights.ﬂ
8 In subsequent decisions applying 
Lechmere, the Board 
and courts which have addressed the issue have con-
cluded that 
Lechmere
 left undisturbed an additional ex-
ception to the employer™s presumptive right to exclude 
nonemployee union agents from its property, the so-
called discrimination exception alluded to in 
Babcock & 
Wilcox
.9  Under this exception, an employer may be 
found to have engaged in discrimination under Section 
8(a)(1) if it denies union access to its property while al-

lowing comparable activities by other nonemployee enti-
ties. Delineating the scope of this discrimination excep-
tion is crucial to providing employers with practical 
guidance for rules, which they have every right to prom-
ulgate, that would limit nonemployee access to their 
                                                          
                                                           
4 Lechmere, 
supra at 532. 
5 Id. at 533. 
6 Id. at 539. 
7 291 NLRB 11 (1988). 
8 Id. 
Lechmere
, supra at 538. 
9 Babcock,
 supra at 112 (ﬁan employer may validly post his property 
. . . if [it] does not discriminate 
against the union by allowing other 
distribution.ﬂ). 
property.  Thus far, as set forth below, the Board™s ef-
forts to provide decisional rules have failed.
10 The Board, ﬁuniquely among major federal agencies, 
has chosen to promulgate virtually all the legal rules in 
its field through adjudication rather than rulemaking.ﬂ
11  In effect, the Board develops
 its rules on a case-by-case 
basis.12  The Supreme Court has endorsed this method of 
formulating Board policies as within the Agency™s dis-
cretion, though not always with great enthusiasm.
13  The 
Court has cautioned, however, that fashioning rules by 
adjudication, no less than by notice and comment, must 
meet requirements of the Ad
ministrative Procedure Act 
(the APA).
14   According to the Supreme Court, the APA ﬁestablishes 
a scheme of ‚reasoned deci
sionmaking™ﬂ and requires 
that agency policies articulat
ed through decisions ﬁmust 
be logical and rationale.ﬂ
15  More particularly, a rule is-
sued by way of adjudication must permit consistent ap-

plication by ﬁsubordinate agency personnel (notably ad-
ministrative law judges) and effective review by the 
courts.ﬂ16  Thus, Board rules must be sufficiently consis-
tent and clear to enable cour
ts to perform the ﬁsubstantial 
evidenceﬂ review required under the APA.
17  Further, when the Board finds an employer or union in 
violation of the law, it has an obligation to avoid vague-
ness in the rule, which it purports to apply. ﬁTo pass con-
stitutional muster a regulation must provide a fair and 
reasonable warning of what is prohibited.ﬂ
18  Case-by-
case rulemaking presents some inherent notice problems 

particularly to the responden
t in a case where the Board 
breaks new ground.
19  While these are not insurmount-
able, they are pertinent because the choice by the Board 

to proceed in this manner particularly begs for added 
attention to clarity and specificity.  ﬁThe dividing line 
between what is lawful and unlawful cannot be left to 
conjecture.ﬂ20  10 Since the Board continues to a
dhere to its policy of nonacquies-
cence in the law of individual circuits
 and indeed here declines to fol-
low precedent in the Sixth Circuit where this case will most likely be 
heard if enforcement proceedings ensue, it is particularly incumbent on 
the Board to fully articulate the rule
 it is applying and the underlying 
rationale. 11 Allentown Mack Sales & Service v. NLRB, 
118 S.Ct. 818, 827 
(1998). 
12 NLRB v. Textron Inc., 
416 U.S. 267, 294 (1974). 
13 See, e.g., 
NLRB v. Wyman-Gordon Co.
, 394 U.S. 759 (1969). 
14 Allentown Mack
, supra
 at 827.  See 5 U.S.C. § 706 (1976). 
15 Allentown Mack, 
supra at 827. 
16 Id. 17 Id. at 828. 
18 Georgia Pacific Corp. v. Occupational Safety & Health Review 
Commission, 25 F.3d 999, 1004 (11th Cir. 1994).  See generally 
Allen-town Mack, supra. 
19  Cf. 
Wyman-Gordon, 
supra.  
20 Connally v. General Construction Co
., 269 U.S. 385, 393 (1926). 
(Referring to a penal statute, the Court said ﬁthat the terms . . . must be 
sufficiently explicit to inform those who are subject to it what conduct 
on their part will render them liable to its penalties is a well-recognized 

requirement, consonant alike with ordi
nary notions of fair play and the 
settled rules of law; and a statute wh
ich either forbids or requires the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 626Board law on no-solicitation rules is of particularly 
wide practical application to 
employers.  Since much of 
Board law only comes into play once a union is on the 
scene, only a subset of all em
ployers are directly affected 
by it. However, a far greater number of employers will 
draft no-solicitation rules to conform to our Act and the 
Board must fashion rules in 
this area so that ﬁordinary 
people can understand what conduct is prohibited.ﬂ
21  Moreover, since 
Lechmere reiterated the 
general
 rule 
that an employer may exclude nonemployee union agents 
from its property, the Board must explain fully the rea-
sons why it has chosen to define the scope of an 
excep-
tion
 to the rule in a particular way.  Stated another way, 
when the discrimination exception is used to justify an 

incursion on an employer™s otherwise broad property 

rights the Board must adequately describe the excep-
tion™s scope and fully rationalize such a determination. 
Little room has been left for doubt or debate by the 
clear language in the S
upreme Court™s decision in 
Lech-
mere.  In that case, the Court unquestionably erected a 
high barrier to the Board™s invasion of employer property 
rights. It might be argued 
that the discrimination excep-
tion provides a means to avoid the broad sweep of 
Lech-
mere, particularly if its scope 
is left both malleable and 
broad.  However, as set forth above, leaving the defini-
tion of discrimination vague in this context flies in the 
face of the requirements of the APA and fundamental 
tenets of due process, and defining it broadly is inconsis-
tent with both the clear meaning and spirit of 
Lechmere
.  I fault the majority here both on their failure to articulate 
a clear definition of their discrimination rationale and 
therefore on their failure to
 address fully how, based on 
the facts of this case, the General Counsel has established 

discrimination. 
Analysis 
Turning to the majority™s articulation of the test for 
discrimination, it states merely that an employer who 
ﬁdenies a union access while 
regularly allowing nonun-
ion organizations to solicit and distribute on its property 
discriminates against union solicitation.ﬂ  The majority 
additionally notes that a no-solicitation rule ﬁmightﬂ es-
cape the discriminatory label if it permits only ﬁnarrow 
exceptionsﬂ that amount to  ﬁisolated beneficent solicita-
tion,ﬂ citing for this proposition 
Hammary Mfg., Corp
., 265 NLRB 57 fn. 4 (1982).  Thus the majority is, in ef-
fect, telling employers that a rule that permits 
any solici-
tation while excluding union solicitation is unlawful un-
less the only solicitation permitted is of the ﬁisolated 
beneficentﬂ variety.
22  Absent from this formulation 
                                                                                            
                                                                                             
doing of an act in terms so vague that men of common intelligence 
must necessarily guess at its meaning 
and differ as to its application 
violates the essential due process of law.ﬂ at 391). 
21 Chemical Waste Management, v. U.S. Environmental Protection 
Agency, 673 F. Supp. 1043, 1057 (D. Kan. 1987).  
22 The majority thus turns 
Lechmere on its head.  The Court there es-tablished a sweeping general rule th
at an employer may exclude third 
completely is any mention 
of the Board™s most recent 
pronouncement on the subject wh
ich stated that the Gen-
eral Counsel proves discrimination only if he is able to 
make a showing that the employer ﬁtreat[ed] 
similar
 conduct differentlyﬂ or, stated another way, that ﬁthe 
employer     . . . refused nonemployee union organizers 

admittance while at the same time allowing other groups 

or organizations to engage in 
comparable
 conduct.ﬂ  
(Emphasis added.)
23 Even were this concept of distin-
guishing among similar types of solicitation somehow 
implicit in the majority™s formulation here, there is no 
accompanying articulation of
 what types of conduct 
would be considered comparab
le for purposes of this 
analysis, much less the reasons for such distinctions. In 
short, to paraphrase an old 
advertising jingle, ﬁWhat™s an 
employer to do?ﬂ 
The gaps in analysis are pa
rticularly telling when one 
examines the facts of this 
case.  On the one hand, the 
Respondent here has concededly allowed a variety of 
charitable, civic, and commercial organizations access to 
the mall concourse for solicitations and presentations of 

various kinds.  On the other hand, it is stipulated that on 
numerous occasions the Respondent refused access to the 
mall to groups that it felt would undermine the commer-
cial interests of the mall and its tenants.  Thus the Re-
spondent prohibited distribution of flyers for commercial 
concerns in competition with mall tenants as well as po-

litical or commercial activity which it determined would 
provoke controversy. The majority opinion fails to pro-
vide any analysis as to why the Union™s activity here is 
more like the solicitation permitted by the Respondent 
than the type of solicitation that it consistently excluded. 
In the simplest terms, the Respondent here has at-
tempted to use its rights as a property owner to exclude 
the Union.  It is evident that 
Babcock
™s discrimination 
exception still lies after 
Lechmere.
  It is further evident 
that, at a minimum, the formul
ation of the test articulated 
in 
Nicks™, supra, which requires that discrimination be 
among 
comparable 
groups or activities, must be the 
starting point for the exception™s application.
24 Signifi-
 parties from its property. This broa
d rule, in turn, has two very narrow 
exceptions applicable only when em
ployees are truly otherwise inac-
cessible or a no-solicitation rule is found to be discriminatory. The 
majority, however, has transformed the narrow discrimination excep-
tion into one that is really quite br
oad by, in effect, defining it by refer-
ence to an extremely na
rrow exception within the exception for isolated 
beneficent activity.  The effect of th
is exception-within-the-exception is 
that if an employer 
permits almost any solicitation other than isolated 
appeals by charities, it will be found to
 have an unlawful discriminatory 
rule if it would under the same rule 
exclude
 solicitation by union repre-
sentatives. The exception thereby swallows up the general rule and 
Lechmere™s  broad sanction of employer no-solicitation rules is reduced 
to a narrow one. 
23 Nicks™, 326 NLRB 997, 1001 (1998). 
24 By way of analogy, in the 8(a)(3) context the D.C. Circuit has 
stated, ﬁthe essence of discrimination 
in a violation of 8(a)(3) is treating 
like cases differently.ﬂ  
Midwest Regional Joint Board. v. NLRB, 
564 
F.2d 434, 442 (D.C. Cir. 1977). 
 SANDUSKY MALL CO. 627cantly, the burden is first on the General Counsel to show 
that the Respondent™s actions were unprotected because 
they were discriminatory, i.
e., that similar nonemployee 
solicitations were treated disp
arately and, second, on the 
Board to fully explain its finding that permitted activities 
were indeed comparable to activities which have been 
excluded. The key question, then, is 
what are comparable solici-
tations within the meaning of the exception. Although 

the majority has not offered guidance on this question 

and it is perhaps presumptuous for a dissent to propose to 
do so, I offer at least a first step toward a consistent 
analysis of comparability.  
On its face, comparability has at least two obvious 
components: the nature of the persons or organizations 

being excluded and the nature of the activities which the 
property owner would prohibit. Discrimination must be 
established by the General Counsel on both grounds. By 
the same token, if the General Counsel cannot establish 
that comparable groups or activities were affirmatively 
permitted to solicit while the Union was excluded, the 
alleged violation must fail. 
Having established the two components, we must dis-
cern the principle which would enable us to take their 

measure for purposes of a comparability determination. 
In this regard, it is important to note that the shopping 
mall is decidedly not a public forum. Rather, it is essen-
tially a privately owned commercial enterprise built on 
private property.
25 The public is invited to the mall for 
the purpose of doing business with its commercial ten-
ants, and the mall owner may insist that those coming to 
its property use it in ways that are consistent with and 
beneficial to that purpose. Th
is principle is properly de-
rived from 
Lloyd Corp. v. Tanner
, 407 U.S. 551 (1972), 
in which the Supreme Court found that a shopping mall, 
while excluding people distributing anti-war handbills, 
could, consistent with the first amendment, permit activi-
ties that would ﬁbring potential shoppers to the Center, to 
create a favorable impression, and to generate goodwill. 
There is no open-ended invitation to the public to use the 
Center for any and all purposes, however incompatible 
with the interests of both the stores and the shoppers 
whom they serve.ﬂ
26 In short, the Supreme Court held 
that the shopping mall™s consistently applied no-
solicitation rule could distinguish between those forms of 
expression that would have a positive effect on mall 
business and those that would not precisely because the 
public is invited onto the private property of the mall 
                                                          
                                                           
25 Cf. Perry Education Assn. v. Perry Local Educators
™ Assn., 460 
U.S. 37 (1983), in which the Supreme Court found that even a public 
school district was permitted to restri
ct public property, which is not by 
tradition or designation a public forum, to its intended purposes. 
26 Lloyd Corp. v. Tanner
, supra at 564 (while excluding antiwar 
solicitors, the mall permitted charitabl
e solicitations and other meetings 
and promotional activities to take place on its premises). 
only in order to do business with the establishments 
there. Moreover, under the Act an employer/property owner 
must be able to make an exception from a policy broadly 
permitting solicitations for those solicitations which un-
dermine the very health or maintenance of its business.
27 There is some precedent under this Act for recognizing 
the right of an employer to, essentially, preserve his 
business even in the face of competing policies under the 
Act such as the union™s right to strike.
28 Similarly, by 
way of analogy, the long-established rule confining em-
ployee union solicitation to nonwork hours and nonwork 
areas, recognizes that even employee rights under Sec-
tion 7, which are far more compelling than the derivative 
rights the Union is asserting here,
29 must be limited by 
the employer™s right to maintain plant discipline and pro-
ductionŠin short, to maintain his business.
30 Thus, pro-
vided it is consistent, the employer may discriminate 
among different entities and types of conduct when one 
would alienate customers or otherwise disrupt or retard 
business and the other would not. Further, the employer 
may distinguish among those solicitors that would edu-
cate patrons or stimulate 
commerce from those that would undermine the very purposes of the premises to 
which they would gain admittance, for example by urg-
ing a boycott of the property owner, it™s tenant or a ten-
ant™s products. 
Having outlined the components and guiding principle 
of our analysis, I suggest the following questions as a 

framework for determining whether, consistent with that 

principle, the distinctions an employer makes in its no-
solicitation rule are unlawfully discriminatory. 
First, the Board must ask whether the person or group 
which is claimed by the General Counsel to have been 
afforded disparate treatment is composed of mall em-

ployees or agents. An employer/property owner may 
distinguish between outside solicitors and its own em-
 27 See Hudgens v. NLRB
, 424 U.S. 507 (1976), in which the Su-
preme Court found that warehouse employees of a company which 
operated a retail store in a shopping center had no right under the first 
amendment to advertise their strike at the mall and the employees rights 

must, instead, be determined under 
the National Labor Relations Act. 
28 NLRB v. Mackay Radio & Telegraph Co
., 304 U.S. 333, 345 
(1938). (ﬁAlthough section 13 of the act . . . provides ‚Nothing in this 
Act . . . shall be construed so as to interfere with or impede or diminish 
in any way the right to strike,™ it does not follow that an employer, 
guilty of no act denounced by the statute, has lost the right to protect 
and continue his businessﬂ.) 
Similarly, the Civil Rights Act requires that even certain first 
amendment religious freedoms must yield if accommodation of their 

exercise would impose undue hardship on an employer™s ability to 
conduct his business.  
Ansonia Board of Education. v. Philbrook,
 479 
U.S. 60 (1986). 
29 See Cleveland Real Estate Partners v. NLRB
, 95 F.3d 457 (6th 
Cir. 1996). 
30 See, e.g., 
Republic Aviation Corp. v. NLRB
, 324 U.S. 793 (1945). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 628ployees and agents.
31 Permitting one™s own employees 
and agents to communicate an
d solicit is consistent and 
compatible with operating a business in ways that 
permitting the same conduct by outsiders simply is not.  
Second, consistent with the operative principle, the 
Board must ask what is the relationship of the solicitation 

to the business of the mall. Thus, an employer may ex-

cept solicitations for its core business purposes and func-
tions from a broad no-solicitation rule. For example, an 
employer could permit ﬁsidewalk salesﬂ by its tenants or 
a holiday gift-wrapping booth to encourage sales.
32 Such 
solicitations are at the core of
 the employer™s reason for 

being, i.e., the operation of the mall, and have a clear and 
direct relationship to the actual functioning of that busi-
ness. Hence it is appropriat
e for the employer to distin-
guish them from other requests for access. 
Third, the Board must consider
 what is the likely effect 
of the solicitation on mall customers and, derivatively, 
mall businesses.  Illustratively, a popular display of cur-
rent interest to the community
 or a ﬁguest appearanceﬂ by 
a celebrity whether contracted
 for by the mall itself or 
volunteered by a third party can be expected to draw pa-

trons to the mall and there
by to increase mall business. 
By contrast, animal rights activists urging a boycott 
against one of the mall™s tenants because it sells furs or 
cosmetics tested on animals would reasonably be ex-
pected to produce a negative impact on mall business. 

Hence, such activities might be found comparable to 
other activities harmful to the commercial interests of the 
mall or, as the Supreme Court framed it in 
Lloyd Corp. v. 
Tanner
, ﬁincompatible with the interests of both the 
stores and the shoppers whom they serve.ﬂ In this regard, 
it also is clear that an employer must be able to distin-
guish solicitations by charitable organizations, whether 
ongoing or ﬁisolatedﬂ in nature, from other solicitations 
likely to have a negative effect on mall business. An ap-
peal by a charity to the generosity of mall patrons is 
more like the type of activity described in 
Lloyd Corp. v. 
Tanner
 which ﬁcreate[s] a favora
ble impression and . . . 
generate[s] goodwill.ﬂ
33 Finally, the Board must ask what is the nature of the 
conduct for which access is 
sought and what effect 
would this type of conduct reasonably be expected to 
                                                          
 31 Hale Nani Rehabilitation,
 326 NLRB 335 (1998) (employer™s su-
pervisors could hand out flyers in areas and at times when others were 
precluded from doing so). 
32 See, e.g., Lucille Salter Packard Child
ren™s Hospital at Stanford 
v. NLRB
, 97 F.3d 583, 587Œ588 (D.C. Cir. 1996) (solicitations by enti-
ties intimately related to the fringe
 benefits the hospital offered its 
employees and sales of medical te
xtbooks were found distinguishable 
from union solicitations on the grounds that they related to the busi-
ness™ purposes and functions). 
33 See also Cleveland Real Estate Partners
, supra at 465.  ﬁ[T]he 
Court could not have meant to give the word ‚discrimination™ the im-

port the Board has chosen to give it. 
To discriminate in the enforcement 
of a no-solicitation policy cannot mean that an employer commits an 
unfair labor practice if it allows the Girl Scouts to sell cookies, but is 
shielded from the effect of the Ac
t if it prohibits them from doing so.ﬂ
 have? Certainly, employers must be able to make distinc-
tions based on the time, place, and means of solicitation 
to the extent that mall business may be negatively af-
fected by one and not another. For example, outside so-
licitors from an organization sitting quietly at a table in a 
remote section of the mall would likely have a far differ-
ent impact than if they were distributing handbills while 

roaming the common areas or picketing within the mall. 
Turning to the facts of this case I would find that the 
General Counsel has not carried his burden of showing 
discrimination on the part of the Respondent. Most sig-
nificantly, the General Counsel has not established that 
the no-solicitation rule was unlawfully discriminatory. 
Addressing the four questions outlined above, compari-
sons must be limited to third parties to the mall and ten-

ants.  Further, the prohibited solicitation had no direct 
relation to maintaining or promoting the operation of any 
business in the mall nor were the Union™s handbills urg-
ing a boycott of a mall tenant likely to be beneficial to 
that business or the mall as 
a whole. Finally, the nature 
of the union conduct is neither compatible with or likely 
to promote the commercial in
terests of the mall. Accord-
ingly, the Respondent™s rule which, in application affords 

access to charitable organizations and commercial ven-
tures not in conflict with the interests of the mall and its 
tenants is not unlawful because it operates to exclude 
solicitation by organizations, such as the Union, whose 
avowed objective is to unde
rmine one of the businesses 
in the mall. 
Moreover, there is no evidence that the Respondent™s 
valid no-solicitation rule was 
not consistently applied. 
Indeed, it is undisputed that the Respondent consistently 

excluded solicitation that was detrimental to the com-
mercial interests of its tena
nts. These solicitations in-
volved either controversial subject matter or activity on 
behalf of its tenants™ competitors. Without doubt, the 
Union™s activity here, urging a boycott of one of the ten-
ants, is more comparable to the other excluded activities 
under this rubric than the activities permitted. More spe-
cifically, the General Counsel has not shown that the 
Respondent permitted other organizations to gain access 
in order to promote a boycott of any business at the mall 
or other similar activity. 
In light of all of the above, the record therefore does 
not establish that the Respondent™s conduct in excluding 

the Union comes within the 
narrow ﬁdiscrimination ex-
ceptionﬂ to its right to exclude nonemployee solicitations 
from its property, and I respectfully dissent.  
       SANDUSKY MALL CO. 629  APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities.
  WE WILL NOT discriminatorily prohibit representatives 
of Northeast Ohio District Council of Carpenters, United 
Brotherhood of Carpenters 
& Joiners of America, AFLŒ
CIO from distributing handbills within the Sandusky 
Mall by demanding that they leave, by calling the police 
to remove them, by having th
em placed under arrest, or 
in any other way interfering with them. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, notify the Sandusky Municipal Court, Perkins 
Township Police Department, and appropriate court au-

thorities in writing, with a copy to Union Representatives 
Paul Dalferro and Michael Kelleher, that the Board has 
determined that the arrest of Dalferro and Kelleher on 
December 16, 1992, violated the Act. 
WE WILL further request, in writing with a copy to Dal-
ferro and Kelleher, that the 
department and the court ex-
punge all records of the unlawful arrest, and 
WE WILL 
make Dalferro, Kelleher, and the Union whole, with in-
terest, for all reasonable legal fees and expenses incurred 
as a result of the arrest. 
 SANDUSKY MALL 
COMPANY  